IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00101-CR
                                No. 10-13-00102-CR

JERRY RILEY,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 77th District Court
                            Freestone County, Texas
                   Trial Court No. 08-062-CR and 08-063-CR


                          MEMORANDUM OPINION


      In two separate appellate cause numbers, appellant, Jerry Riley, was charged

with indecency with a child by exposure, a third-degree felony. See TEX. PENAL CODE

ANN. § 21.11(a)(2)(B) (West 2011). In both cases, appellant pleaded guilty to the charged

offense. The trial court deferred adjudication in both cases and placed appellant on

community supervision for a period of eight years. Thereafter, the State filed a motion

to revoke appellant’s community supervision and a motion to adjudicate, alleging that
appellant violated several of the conditions of his community supervision. The trial

court determined that the allegations contained in the State’s motions were true and

sentenced appellant to seven years’ incarceration in the Institutional Division of the

Texas Department of Criminal Justice in both cases. The assessed punishments were

ordered to run concurrently. Appellant subsequently filed notices of appeal in both

cases.

         On May 2, 2013, appellant filed motions to dismiss both cases. The motions are

signed by both appellant and his appellate counsel and indicate that appellant would

like to dismiss his appeals in both cases. See TEX. R. APP. P. 42.2(a). Because the motions

to dismiss meet the requirements of Texas Rule of Appellate Procedure 42.2(a), and this

Court has not yet delivered its decision in these cases, the motions are hereby granted

and the appeals in appellate cause numbers 10-13-00101-CR and 10-13-00102-CR are

dismissed. See id.




                                                 AL SCOGGINS
                                                 Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed May 9, 2013
Do not publish
[CR25]




Riley v. State                                                                       Page 2